FILED
                                                                             Dec 12 2019, 8:57 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEYS FOR APPELLANTS                                  ATTORNEY FOR APPELLEE
      Curtis T. Hill, Jr.                                       John L. Tompkins
      Attorney General of Indiana                               Indianapolis, Indiana
      Aaron T. Craft
      Section Chief, Civil Appeals
      Josiah J. Swinney
      David E. Corey
      Deputy Attorneys General
      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Indiana Bureau of Motor                                   December 12, 2019
      Vehicles and the Marion County                            Court of Appeals Case No.
      Prosecutor’s Office,                                      19A-MI-719
      Appellants-Respondents,                                   Appeal from the Marion Circuit
                                                                Court
              v.                                                The Honorable Mark A. Jones,
                                                                Judge
      Dezie McClung,                                            The Honorable Sheryl L. Lynch,
      Appellee-Petitioner.                                      Judge
                                                                Trial Court Cause No.
                                                                49C01-1803-MI-10290



      Mathias, Judge.


[1]   In November 2018, the Marion Circuit Court granted a petition for specialized

      driving privileges to Dezie McClung (“McClung”), a Marion County resident
      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                           Page 1 of 21
      whose driving privileges had been suspended. Shortly thereafter, the Indiana

      Attorney General, on behalf of the Indiana Bureau of Motor Vehicles (“BMV”),

      filed a motion to correct error arguing that the trial court’s order was contrary

      to Indiana Code section 9-30-16, which imposes a durational limit on

      specialized driving privileges when such privileges are granted. The trial court

      denied the BMV’s motion to correct error. This appeal by the BMV presents

      one issue for our review: whether the trial court acted contrary to law when it

      denied the BMV’s motion to correct error and permitted specialized driving

      privileges to be granted for indefinite periods. Because we find that the trial

      court’s order was contrary to applicable law, we reverse and remand.


                                  Facts and Procedural History
[2]   McClung was subject to three active driver’s license suspensions at the time he

      petitioned for specialized driving privileges. The BMV imposed one suspension,

      in 2012, due to McClung being a habitual traffic violator (“HTV”). This ten-

      year, administrative suspension took effect on December 21, 2012, and expires

      in 2022. The two other suspensions are indefinite or “lifetime” suspensions that

      resulted from McClung’s 2011 and 2012 Level 6 felony convictions for driving

      while suspended as an HTV.1 See Ind. Code § 9-30-10-16 (2015). For the

      purpose of determining the availability of specialized driving privileges under




      1
       Specifically, the two suspensions imposed following McClung’s convictions were: cause number 49F18-
      1112-FD-89898 for operating as an HTV, effective December 27, 2011; and cause number 69D01-1202-FD-
      25 for operating during a lifetime suspension, effective October 9, 2012.



      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                      Page 2 of 21
      Indiana Code section 9-30-16-1, et seq., all three of McClung’s suspensions are

      considered administrative suspensions, as opposed to being court-ordered

      suspensions.2


[3]   In March 2018, McClung filed a petition for specialized driving privileges in the

      Marion Circuit Court. McClung sought relief from the suspensions under

      Indiana Code section 9-30-16-4 (“Section 4”), which governs administrative

      suspensions of driving privileges. Appellant’s App. pp. 24–25. After a hearing,

      the trial court stayed McClung’s suspensions and granted specialized driving

      privileges as requested on November 5, 2018. Appellant’s App. pp. 8–12. The

      trial court’s order stated, in relevant part:


               8. IT IS THEREFORE ORDERED, ADJUDGED AND
               DECREED that, any outstanding fines and/or reinstatement
               fees are waived, the Petition for Specialized Driving Privileges is
               GRANTED, the above-referenced suspension(s) is/are stayed,
               and Petitioner is granted SPECIALIZED DRIVING
               PRIVILEGES commencing on the date of this Order do not
               expire until further court order. The conditions and limitations
               of those Specialized Driving Privileges are as follows:


                                                         ***




      2
        Our supreme court recently held that indefinite suspensions resulting from court orders (also called “lifetime
      forfeitures”) are administrative suspensions within the meaning of Indiana Code section 9-30-16-1, et seq.
      State v. Reinhart, 112 N.E.3d 705 (Ind. 2018). Accordingly, the two “indefinite suspensions” that resulted after
      McClung was convicted in a court are administrative, not court-ordered, suspensions.

      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                               Page 3 of 21
                     DURATION OF THIS ORDER FOR SPECIALIZED
                              DRIVING PRIVILEGES


               The Specialized Driving Privileges granted by this Order shall
               remain in effect until 11:59:59 P.M. on the ___ day of ___,
               20___,  further Court order. A Review Hearing is set in
               this Court on January 13, 2020, at 11:00 A.M., at which
               Petitioner is ordered to appear and present proof that the required
               insurance is still in effect and has not lapsed, and proof of
               attendance at A.A./N.A./counseling meetings, if that has been
               required by this Order.


      Id. (Emphases in original.)


[4]   On November 26, 2018, the BMV, by the Attorney General, submitted a

      motion to correct error pursuant to Indiana Trial Rule 59.3 Appellant’s App. pp.

      43–46. The BMV’s motion asserted, in relevant part:


               4. Under Indiana Code section 9-30-16-3(c), this Court is
               authorized to stay a petitioner’s court-ordered suspensions and
               grant specialized driving privileges for “at least one hundred
               eighty (180) days” and “not more than two and one-half (2.5)
               years.” These limitations also apply to administrative
               suspensions because Indiana Code section 9-30-16-4, which
               governs administrative suspensions, authorizes a petitioner to
               petition for specialized driving privileges “as described in section
               3(b) through 3(d) of this chapter.”




      3
        The Attorney General also apparently filed additional motions to correct error on the BMV’s behalf in
      similar cases in which the Marion Circuit Court granted specialized driving privileges with no durational
      limit. Appellant’s App. p. 13.

      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                             Page 4 of 21
               5. In its Order, this Court granted Petitioner specialized driving
               privileges that were to remain in effect until further court order.
               This indefinite time period exceeds the two and one-half year
               maximum allowed under Indiana law. I.C. section 9-30-16-3(c).


               6. Therefore, this Court’s Order is contrary to law and should be
               vacated or amended so that Petitioner’s specialized driving
               privileges comply with Indiana Code section 9-30-16-3(c).


      Appellant’s App. pp. 43–44.


[5]   Shortly after the Attorney General’s addition to the case, McClung filed a

      motion to strike appearance and filing, arguing in the alternative that the trial

      court’s order granting specialized driving privileges was not in error.

      Appellant’s App. pp. 49–50. The trial court ordered McClung to file a brief in

      response to the BMV’s motion to correct error and stayed McClung’s earlier

      motion to strike.4 Appellant’s App. pp. 51–52, 53. Meanwhile, the BMV filed a

      response in opposition to the motion to strike and filed a reply in support of its

      motion to correct error. Appellant’s App. pp. 59–62, 63–82. Ultimately, on

      March 1, 2019, the trial court denied McClung’s motion to strike the Attorney

      General’s appearance and denied the BMV’s motion to correct error.

      Appellant’s App. pp. 13–22. The BMV now appeals the trial court’s denial of its

      motion to correct error.




      4
       McClung did not, in fact, file a brief in response to the BMV’s motion to correct error. We note also that
      McClung’s brief on appeal does not address the contentions raised in the appellant’s argument as Indiana
      Appellate Rule 46(B)(2) requires. In reaching our decision, we therefore refer to the trial court’s conclusions
      as set forth in its order denying the BMV’s motion to correct error, in addition to McClung’s arguments.

      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                                Page 5 of 21
                                 BMV’s Motion to Correct Error
[6]   We address initially whether the BMV waived for review the indefinite time

      period for which the trial court granted specialized driving privileges to

      McClung. When McClung’s petition was before the trial court, a Marion

      County Deputy Prosecutor appeared on the BMV’s behalf, in accordance with

      Indiana Code section 9-30-16-4(b). In its order denying the BMV’s motion to

      correct error, the trial court noted that the “BMV, by its counsel, did not raise

      any objection to the granting of the petition, leaving it to the discretion of the

      Court.”5 Appellant’s App. pp. 14–15. In the trial court’s view, the absence of an

      objection from the prosecutor in response to its grant of specialized driving

      privileges for an indefinite duration meant that the issue was waived for review.

      The trial court stated:


               It is well settled that if a party does not object at trial, any
               objection that was available to the party is waived. Such is the
               case here. BMV cannot stand idly by while its counsel takes one
               position at a trial or hearing or by written agreement, and then
               try to slide in later and take a contrary position. BMV has waived
               the objection that it asserts by way of its [motion to correct error.]


      Appellant’s App. p. 15.




      5
        The transcript of the hearing on McClung’s petition for specialized driving privileges is not part of the
      record on appeal. In its order, the trial court noted that the prosecutor raised no objection during the hearing,
      and we will not second-guess the trial court’s account of the proceedings. In any case, whether the prosecutor
      objected or not has no bearing on the resolution of the waiver issue nor on the outcome of this case.

      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                                Page 6 of 21
[7]   On this basis, the trial court denied BMV’s motion to correct error, though the

      trial court went on to address the motion, waiver notwithstanding, based on the

      repetitive nature of the BMV’s claim. Id.


[8]   We cannot agree with this line of reasoning. The rule that the trial court cites

      applies to the effect of objections made, or not made, during trial. After a trial

      court has entered an order with which a party disagrees—as the BMV does

      here, to the trial court’s order granting specialized driving privileges that exceed

      two and one-half years—the appropriate course of action was for the BMV to

      file a motion to correct error, which it did. After a trial court enters an order is

      not the time for an objection, and the absence of an objection here does not

      mean the BMV waived the issue for judicial review.


                                          Standard of Review
[9]   We typically review a trial court’s ruling on a motion to correct error for an

      abuse of discretion. Becker v. State, 992 N.E.2d 697, 700 (Ind. 2013). But when

      the resolution of a motion to correct error rests on an issue of statutory

      interpretation, as it does here, we review the trial court’s ruling de novo. Id. In

      interpreting a statute, we first determine whether the legislature has spoken

      clearly and unambiguously on the point in question. Rheem Mfg. Co. v. Phelps

      Heating & Air Conditioning, Inc., 746 N.E.2d 941, 947 (Ind. 2001). When a

      statute is clear and unambiguous, we need not apply any rules of construction

      other than to require that words and phrases be taken in their plain, ordinary

      and usual sense. Poehlman v. Feferman, 717 N.E.2d 578, 581 (Ind. 1999). It is


      Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019         Page 7 of 21
       only when a statute is susceptible to more than one interpretation that we deem

       it ambiguous and open to judicial construction. Amoco Production Co. v. Laird,

       622 N.E.2d 912, 915 (Ind. 1993).


[10]   In the face of an ambiguous statute, we resort to the well-established rules of

       statutory construction, the most important of which is to determine, give effect

       to, and implement the intent of the legislature. Crowel v. Marshall County

       Drainage Bd., 971 N.E.2d 638, 645 (Ind. 2012). To do so, we read the sections of

       a statute together so that no part is rendered meaningless if it can be

       harmonized with the rest of the statute; in other words, we read the statute as a

       whole. Indiana Dep’t. of Public Welfare v. Payne, 622 N.E.2d 461, 466 (Ind. 1993).

       We do not presume that the legislature intended for language used in a statute

       to be applied illogically or in a way that brings about an unjust or absurd result.

       State ex rel. Hatcher v. Lake Super. Ct., Rm. Three, 500 N.E.2d 737, 739 (Ind.

       1986).


[11]   Furthermore, in interpreting an ambiguous statute, we defer to the

       interpretation of the administrative agency charged with enforcing the statute,

       provided that the agency’s interpretation is reasonable. State v. Young, 855

       N.E.2d 329, 335 (Ind. Ct. App. 2006). It is well settled that a reasonable

       interpretation by an administrative agency is entitled to “great weight,” unless

       the agency’s interpretation is inconsistent with the statute itself. Chrysler Grp.,

       LLC v. Review Bd. of Ind. Dep’t of Workforce Dev., 960 N.E.2d 118, 123 (Ind. 2012)

       (citing LTV Steel Co. v. Griffin, 730 N.E.2d 1251, 1257 (Ind. 2000)). “If the

       agency’s interpretation is reasonable, we stop our analysis and need not move

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019        Page 8 of 21
       forward with any other proposed interpretation.” West v. Office of Indiana Sec’y of

       State, 54 N.E.3d 349, 353 (Ind. 2016).


[12]   In light of this standard of review, we must first determine whether Indiana

       Code section 9-30-16, et seq., is clear and unambiguous about the duration of

       specialized driving privileges when such privileges are granted; and second, if

       the statute is ambiguous, whether the BMV has provided a reasonable

       interpretation of the statute as a whole to which we should defer.


                                  Overview of the Relevant Statute
[13]   Indiana law has governed motor vehicles and the licensing of drivers since

       1929. 6 It is primarily the responsibility of the BMV, a state administrative

       agency, to suspend or revoke the privileges of drivers who fail to comply with

       these laws; Indiana courts may also suspend driving privileges of individuals

       convicted of certain traffic violations. Ind. Code §§ 9-30-16, 9-24-11-10, 9-24-18-

       0.5 and 9-25-6-0.5. In recent years, the number of suspended drivers in Indiana

       has totaled in the hundreds of thousands, putting great strain on affected

       individuals and on state resources. See n.6. To ameliorate the adverse effects of

       these suspensions while maintaining public safety, the Indiana General

       Assembly enacted a legislative scheme that establishes the procedure for




       6
         Ryan T. Schwier & Autumn James, Indiana University McKinney School of Law, Roadblock to Economic
       Independence: How Driver’s License Suspension Policies in Indiana Impede Self-Sufficiency, Burden State Government &
       Tax Public Resources 6 (2016), available at https://mckinneylaw.iu.edu/practice/clinics/_docs/DL_Rpt_2-1-
       16.pdf.

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                                   Page 9 of 21
       suspended drivers to petition courts for specialized driving privileges. Pub. L.

       No. 217-2014, § 154, 2014 Ind. Acts 2675, 2759–61 (codified as amended at

       I.C. 9-30-16 (2019)). The statute, enacted in 2014, distinguishes between drivers

       whose privileges have been suspended by court order and those who have been

       suspended by BMV administrative action. I.C. §§ 9-30-16-3, -4. But no matter

       the source of the underlying suspension, when they are granted, specialized

       driving privileges provide relief to suspended drivers by allowing them to drive

       for limited purposes and under certain conditions that are set at the trial court’s

       discretion. I.C. § 9-30-16-3(d).


[14]   Within the specialized driving privileges statutory scheme and at issue in this

       case is Ind. Code section 9-30-16-3 (“Section 3”), regarding court-ordered

       suspensions of driving privileges, and section 9-30-16-4 (“Section 4”), regarding

       suspensions of driving privileges that result from administrative action by the

       BMV. As amended, Section 3 reads, in relevant part:


               (a) . . . If a court orders a suspension of driving privileges under
               this chapter, [or under another chapter not at issue here], the
               court may stay the suspension and grant a specialized driving
               privilege as set forth in this section.


               (b) An individual who seeks specialized driving privileges must
               file a petition for specialized driving privileges in each court that
               has ordered or imposed a suspension of the individual’s driving
               privileges. Each petition must:


                    (1) be verified by the petitioner;



       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019           Page 10 of 21
                    (2) state the petitioner’s age, date of birth, and address;


                    (3) state the grounds for relief and the relief sought;


                    (4) be filed in the court case that resulted in the order of
                    suspension; and


                    (5) be served on the bureau and the prosecuting attorney.


               A prosecuting attorney shall appear on behalf of the bureau to
               respond to a petition filed under this subsection.


               (c) [Except for instances where suspension of privileges is
               terminated under a subsection not at issue here], regardless of the
               underlying offense, specialized driving privileges granted under
               this section shall be granted for:


                    (1) at least one hundred eighty (180) days; and


                    (2) not more than two and one-half (2 1/2) years.


               (d) The terms of specialized driving privileges must be
               determined by a court.


       I.C. § 9-30-16-3(a)–(d).


[15]   Section 4, as amended, reads in its entirety:


               (a) An individual whose driving privileges have been suspended
               by the bureau by an administrative action and not by a court
               order may petition a court for specialized driving privileges as
               described in section 3(b) through 3(d) of this chapter.


       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019        Page 11 of 21
        (b) A petition filed under this section must:


             (1) be verified by the petitioner;


             (2) state the petitioner’s age, date of birth, and address;


             (3) state the grounds for relief and the relief sought;


             (4) be filed in the appropriate county, as determined under
             subsection (d);


             (5) be filed in a circuit or superior court; and


             (6) be served on the bureau and the prosecuting attorney.


        (c) A prosecuting attorney shall appear on behalf of the bureau to
        respond to a petition filed under this section.


        (d) An individual whose driving privileges are suspended in
        Indiana must file a petition for specialized driving privileges as
        follows:


             (1) If the individual is an Indiana resident, in the county in
             which the individual resides.


             (2) If the individual was an Indiana resident at the time the
             individual’s driving privileges were suspended but is currently
             a nonresident, in the county in which the individual’s most
             recent Indiana moving violation judgment was entered
             against the individual.


I.C. § 9-30-16-4(a)–(d).

Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019          Page 12 of 21
[16]   The dispute in this case arises from Section 4’s incorporation by reference of

       Section 3, subsections (b), (c) and (d). Specifically, the BMV’s appeal of the

       grant of specialized driving privileges for an indefinite time period involves

       Section 3(c) and whether it unambiguously directs trial courts—when they

       grant specialized driving privileges to drivers whose underlying suspensions

       arise from administrative action—to cap the duration of the privilege at two and

       one-half years, as the trial courts must do when they grant specialized driving

       privileges to drivers whose underlying suspensions are court ordered.


                        I. Permitted Duration of Specialized Driving Privileges

[17]   The BMV argues that Section 4 unambiguously incorporates Section 3(c),

       thereby limiting the authority of trial courts to grant petitions for specialized

       driving privileges that last longer than two and one-half years, no matter

       whether the underlying suspension is administrative or court ordered. The

       BMV’s appeal takes issue with the unlimited duration of the specialized driving

       privileges granted to McClung, namely, with how the trial court ordered

       McClung’s specialized driving privileges to remain in effect until “further court

       order.” In the BMV’s view, the trial court’s order is contrary to law because

       Section 4 unambiguously incorporates Section 3’s durational limit. And, the

       BMV posits, even if the statutory scheme is ambiguous, the provisions can be




       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019       Page 13 of 21
       harmonized to give effect to the legislature’s intent of incorporating the limits of

       Section 3 into Section 4 without an unreasonable or unjustifiable result.7


[18]   The trial court, after analyzing the legislative history of Indiana Code section 9-

       30-16, concluded that Section 3, subsections (b), (c) and (d), cannot be

       reconciled with Section 4. Accordingly, the trial court concluded that the

       legislature did not intend for the durational limit in Section 3 to apply to

       administrative suspensions like McClung’s, which are governed by Section 4.

       We disagree. Section 4 clearly and unambiguously incorporates Section 3(c),

       the effect being that all grants of specialized driving privileges, including

       McClung’s, are subject to the two-and-one-half-year durational limit. We do,

       however, agree with the trial court that the effect of Section 4’s incorporation of

       Section 3(b) is ambiguous and is thus subject to judicial construction.


[19]   Generally speaking, Section 4 properly incorporates by reference the three

       subsections of Section 3. “[A] statute may adopt a part or all of another law or

       statute. . . by a specific reference to the section sought to be incorporated.” J.P.

       v. State, 878 N.E.2d 415, 418 (Ind. Ct. App. 2007) (citing White v. State, 161 Ind.

       App. 568, 576, 316 N.E.2d 699, 704 (1974)). Here, Section 4(a) plainly states

       that individuals with administrative suspensions “may petition a court for

       specialized driving privileges as described in section 3(b) through 3(d) of this




       7
         In his Appellee’s brief, McClung does not address the issue of ambiguity in Section 4’s incorporating
       language. Rather, McClung offers a non sequitur having to do with the effect of the agency’s administrative
       rules on hearing procedures, which we decline to address as the issue is not properly before this court.

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                           Page 14 of 21
       chapter,” thereby incorporating by specific reference those subsections into the

       Section 4 procedure that applies to individuals who petition for specialized

       driving privileges from administrative suspensions.


[20]   Section 3(c) sets a durational floor and ceiling for grants of specialized driving

       privileges. It reads: “Except as provided in [a subsection not applicable here],

       regardless of the underlying offense, specialized driving privileges granted under

       this section shall be granted for: (1) at least one hundred eighty (180) days; and

       (2) not more than two and one-half (2 1/2) years.” I.C. § 9-30-16-3(c). Section

       4, in comparison, contains no language about the duration of specialized

       driving privileges. The incorporation of Section 3(c) into Section 4 is

       accomplished by the plain meaning of the statute, presenting no conflict and

       thus no need for judicial construction.


[21]   The trial court, however, focused on the phrase “under this section” in Section

       3(c), finding that it means that only specialized driving privileges granted from

       court-ordered suspensions must comply with the durational limit. In the trial

       court’s words: “The ordinary meaning of 3(c) is that this subsection is limited to

       section 3.” Appellant’s App. p. 22. Furthermore, the trial court concluded that

       the legislative history of the statute indicates the legislature’s intent to have

       Section 3(c)’s durational limit apply only to specialized driving privileges

       granted from court-ordered suspensions. We disagree. “The effect of []

       incorporation by reference is the same as if the law or statute or the part thereof

       adopted had been written into the adopting statute.” J.P., 878 N.E.2d at 418

       (citing State v. Doane, 262 Ind. 75, 78, 311 N.E.2d 803, 805–806 (1974)).

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019        Page 15 of 21
       Because Section 4 clearly and unambiguously incorporates Section 3(c), the

       phrase “under this section” in the latter must be read to mean “under Section 4”

       when incorporated into Section 4. There is nothing to construe, and, as far as

       subsection (c) goes, the statute is subject to only one interpretation: specialized

       driving privileges granted from both court-ordered suspensions and from

       administrative suspensions must comply with Section 3(c) and, if granted, last

       for more than 180 days and no longer than two and one-half years. See State v.

       Reinhart, 112 N.E.3d 705, 710–11 (Ind. 2018) (noting that specialized driving

       privileges granted from both types of suspensions “apply for up to two and a

       half years”).


[22]   Therefore, we need not assess the statute’s legislative history to determine the

       legislature’s intent in amending Section 4 to incorporate Section 3(c). The

       statutory language is the best determinant of the legislature’s intent, and here,

       the provision creating a durational limit for grants of specialized driving

       privileges can be applied as written without conflict. We are comfortable

       concluding that a harmonious reading of Section 3 and Section 4 allows for the

       incorporation of Section 3(c), regarding durational limits, into Section 4, which

       is otherwise silent as to durational limits.


                                 II. Interpreting Ambiguity in the Statute

[23]   Although we conclude that the effect of Section 4’s incorporating language is

       unambiguous as to Section 3(c), the same cannot be said for the incorporation

       of subsection (b). Reading subsection (b) into Section 4 leaves room for multiple

       interpretations, and, therefore, the incorporating language challenged here does
       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019      Page 16 of 21
       present a measure of ambiguity as far as determining the proper venue for filing

       a petition for specialized driving privileges. Thus, in resolving the conflict in the

       instant case, we look to the intent of the legislature in enacting the statutory

       scheme and to the BMV’s interpretation thereof. This is appropriate because we

       must read the sections of a statute—here, Section 3 and Section 4—together,

       endeavoring to harmonize conflicting provisions where possible.


[24]   Section 4(d) directs a driver with an administrative suspension to petition for

       specialized driving privileges in the county in which the driver resides. 8 As

       previously discussed, however, Section 4(a) incorporates Section 3(b), which

       directs the same driver with an administrative suspension to petition for

       specialized driving privileges in the county of the court that ordered or imposed

       the suspension. The plain meaning of these provisions could be fairly read to

       require drivers with BMV-imposed suspensions to file petitions for specialized

       driving privileges in the trial courts of two counties: the driver’s county of

       residence and the county whose order gave rise to the BMV-imposed

       suspension, if the counties are not one and the same. The trial court interpreted

       the effect of these subsections as procedurally “redundant and expensive,”

       potentially leading to “confusion, increased litigation, further strain upon the




       8
         A driver with an administrative suspension who was suspended by the Indiana BMV but who subsequently
       moves away from Indiana must file his petition in the county in which the most recent moving violation
       judgment against him was entered.

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019                      Page 17 of 21
       judicial resources, and more costs for petitioners, many of whom are already

       facing economic hardship.” Appellant’s App. p. 21.


[25]   Furthermore, the trial court expressed its general displeasure with the combined

       effect of Section 3(b)’s venue requirement and Section 3(c)’s durational limit,

       writing disapprovingly that:


               [W]ithin two and one-half years, if you want to maintain your
               [specialized driving privileges] and even though it’s an
               administrative suspension, not the result of any specific
               underlying offense, you need to file another petition in each of
               those courts. Again.


                                                        ***


               If what the legislature intended was for the court to review
               privileges within every two and one-half years, there are more
               efficient and more cost-effective methods for the courts to do this.


       Appellant’s App. p. 21, n.4.


[26]   Thus, in justifying its denial of the BMV’s motion to correct error, the trial

       court concluded that Section 4 cannot incorporate any subsection of Section 3

       without conflicting provisions resulting in “confusing and at worst absurd”

       results. Appellant’s App. p. 20. The incorporation of subsection (c)

       notwithstanding, we sympathize with the trial court because a reading of

       Section 4 with the incorporated Section 3(b) is, indeed, confusing. The trial

       court, however, inappropriately substituted its own opinion about the best use

       of judicial resources in its estimation of our legislature’s intent and failed to

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019       Page 18 of 21
       appropriately credit the BMV’s interpretation of the ambiguous language.

       Because the BMV is the agency charged with enforcing this statute, deference to

       its reasonable interpretation of the ambiguous statute is appropriate.


[27]   The BMV provided the following interpretation of the ambiguous provisions of

       Section 3 and Section 4:


               Drivers may have both administrative suspensions and court-
               ordered suspensions. In these situations, the petitioner may have
               to go to different courts to obtain proper venue. The plain
               language of the statutes requires a petitioner seeking specialized
               driving privileges and a stay of court-ordered suspensions to go to
               the court(s) that ordered the suspensions, [under Section 3(b)],
               and requires a petitioner seeking specialized driving privileges
               and a stay of administrative suspensions to go to a court in the
               county where the petitioner resides, [under Section 4(b)]. . . . By
               incorporating [Section 3(b)] into section 4, the legislature ensured
               that individuals [with] court-ordered and administrative
               suspensions on their driving record may receive specialized
               driving privileges in the proper venues. Thus, the trial court was
               incorrect to conclude that [Section 4(a)] does not incorporate all
               of [Section 3(b) through (d)].


       Appellant’s Br. at 18–19 (internal citations omitted, emphases added).


[28]   Because we presume that the legislature intended the statutory language to be

       applied logically, and because we find the BMV’s interpretation logical and

       reasonable, we cannot agree with the trial court’s reading of this statute. “A fair

       reading of legislation demands a fair understanding of the legislative plan.”

       King v. Burwell, -- U.S. --, 135 S. Ct. 2480, 2496 (2015). We believe that the

       BMV’s reading and application of the statute complies with what our supreme

       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019      Page 19 of 21
       court noted in Reinhart: that provisions of the Motor Vehicle Code be construed

       “to secure simplicity and uniformity in procedure, fairness in administration,

       and the elimination of unjustifiable expense and delay” Reinhart, 112 N.E.3d at

       711 (emphasis added).


[29]   McClung—and, we presume, many other Hoosier drivers—is subject to three

       administrative suspensions of his driving privileges, two of which have no

       expiration date and will—absent a grant of specialized driving privileges or their

       subsequent revocation—prevent him from driving for the rest of his life. This is

       a drastic consequence imposed on Indiana drivers, primarily by the BMV but

       also by trial courts, when they fail to adhere to Indiana’s laws governing motor

       vehicles and licensing. If we were to accept the trial court’s interpretation of the

       legislature’s intent as allowing specialized driving privileges from administrative

       suspensions to be granted for unlimited durations, we would be permitting the

       functional reversal of valid, lifetime suspensions that have been deemed

       necessary by the BMV, the administrative agency charged with enforcing the

       statute. We are convinced by the BMV’s point that the allowance the law

       creates for specialized driving privileges is just that—a privilege available to

       suspended drivers. The granting of that privilege does not equate to a reversal of

       the suspension, a point further evinced by a plain reading of Section 3(d) also

       incorporated without conflict into Section 4: “The terms of specialized driving

       privileges must be determined by a court.” I.C. § 9-30-16-3(d). The terms of

       specialized driving privileges include an unambiguous durational limit, plus a

       venue requirement that varies based on the petitioner’s county of residence and


       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019       Page 20 of 21
       type of underlying suspension. These limits on the trial court’s authority to

       grant petitions for specialized driving privileges are justifiable.


                                                  Conclusion
[30]   The BMV has provided an interpretation of the statute at issue here that is

       consistent with the statute’s public safety rationale. Its interpretation of the

       ambiguous provisions is, therefore, a reasonable one to which we must defer

       because the BMV is the administrative agency responsible for the enforcement

       of the statutory scheme. Thus, we conclude that the trial court’s order denying

       the BMV’s motion to correct error was contrary to law because it granted

       specialized driving privileges to McClung that exceeded the two-and-one-half

       year maximum allowed under Section 4(a)’s incorporation of Section 3(c). Trial

       courts may not grant petitions for specialized driving privileges without also

       imposing a durational limit that complies with the statutory scheme.

       Accordingly, we reverse the judgment of the trial court and remand this cause

       for further proceedings consistent with this opinion.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-MI-719 | December 12, 2019       Page 21 of 21